Citation Nr: 0733828	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy of 
the right lower extremity.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected peripheral neuropathy of 
the left lower extremity.  

3.  Entitlement to a compensable evaluation for the service-
connected hypertension.  

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity as secondary to the 
service-connected diabetes mellitus.  

5.   Entitlement to service connection for peripheral 
neuropathy of the left upper extremity as secondary to the 
service-connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.  

These matters come before the Board of Veteran's Appeals 
(Board) on appeal from an October 2005 RO rating action that 
granted service connection for peripheral neuropathy of the 
bilateral lower extremities and assigned an initial 10 
percent evaluation for each, effective on August 10, 2005.  

The rating decision also denied service connection for 
peripheral neuropathy of the bilateral upper extremities and 
continued a current noncompensable (no percent) rating for 
the service-connected hypertension.  

As the evaluations assigned to the service-connected 
peripheral neuropathy of the bilateral lower extremities 
involve a request for higher initial rating following the 
grant of service connection, the Board has characterized 
those issues in light of Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in September 2006.  

The Board notes at this point that the veteran is rated as 
100 percent disabled due to post-traumatic stress disorder 
(PTSD) and has been so rated since August 1995.  

The Board's decision on the issue of evaluation of the 
service-connected hypertension is set forth below.  

The issues of increased initial ratings for the service-
connected peripheral neuropathy of the lower extremities and 
service connection for peripheral neuropathy of the upper 
extremities are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will advise 
the veteran when further action on his part is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.   The service-connected hypertension is shown to be 
manifested by a disability picture that more nearly 
approximates that of a requirement for daily medication, 
predominant diastolic readings lower than 110mm and his 
predominant systolic readings less than 200 mm.  



CONCLUSION OF LAW

The criteria for a rating of 10 percent for the service-
connected hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.104 including Diagnostic Code 7101 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
evaluation of the service-connected left knee disability has 
been accomplished.  

The RO sent the veteran a duty-to-assist letter in August 
2005, prior to the rating decision on appeal, informing him 
that to show entitlement to an increased rating the evidence 
must show that the condition had become worse.  The veteran 
was afforded an opportunity to respond prior to the issuance 
of the rating decision in October 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and that he has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letter cited above advised the veteran that VA is 
responsible for getting copies of all records held by Federal 
agencies to include service medical records and VA medical 
records.  The letter also stated that VA would make 
reasonable efforts to help the veteran obtain records not 
held by a Federal agency.  

The letter asked the veteran to provide enough information to 
enable VA to request relevant records from the entity that 
has them, and reminded the veteran that it was his 
responsibility to support the claim with appropriate 
evidence.  

Further, the October 2003 letter specifically advised the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

In February 2006, during the pendency of the appeal, the RO 
sent the veteran a letter that reminded him of the elements 
required to show entitlement to increased rating and the 
respective duties of VA and the claimant in obtaining 
evidence.  

The letter specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know. If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  The veteran had ample opportunity to respond before 
the issuance of the Statement of the Case (SOC) in May 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased rating on appeal, the 
Board finds that this was accomplished in the SOC in May 
2006.  This suffices for Dingess.  

The Dingess decision also stated that VA must advise the 
veteran of how VA determines the effective dates of ratings.  
This was accomplished in a March 2006 letter.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records and extensive post-
service VA and Social Security Administration (SSA) medical 
records have been associated with the claims file.  The 
veteran has not identified, and the file does not otherwise 
indicate, that there are any other VA or non-VA medical 
providers having additional records that should be obtained 
before the claims are adjudicated.  

The veteran has been afforded a hearing before the Board, in 
which he presented oral argument in support of his claims on 
appeal.  

The veteran has also been afforded appropriate VA medical 
examination in support of his claim.  The veteran had a VA 
hypertension examination in September 2005. He testified 
before the Board that his hypertension has become worse in 
that it sometimes flares to higher levels.  

However, as noted in the discussion hereinbelow, the rating 
of hypertension depends on two factors: requirement for 
medication (which has already been established) and 
predominant blood pressure measurements.  

The veteran's blood pressure measurements subsequent to the 
October 2005 VA examination are of record in the form of VA 
outpatient treatment reports; even giving full credence to 
the veteran's testimony, remand for another examination is 
not likely to show entitlement to a schedular rating higher 
than the 10 percent granted herein by the Board.  

Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board accordingly finds that the duty to assist does not 
require remand for another VA examination regarding the issue 
herein decided (evaluation of the service-connected 
hypertension), although the Board has remanded for 
examination regarding the other issues on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  For purposes of rating under this section, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90mm or greater, and "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  

The rating criteria for DC 7101 are as follows.
  
A rating of 10 percent is assigned for diastolic blood 
pressure predominantly 100mm or more; or, for systolic blood 
pressure predominantly 160mm or more; or, the minimum 
evaluation for an individual with a history of diastolic 
blood pressure predominantly 100mm or more or who requires 
continuous medication for control.  

A rating of 20 percent is assigned for diastolic blood 
pressure predominantly 110mm or more, or for systolic blood 
pressure predominantly 200 mm or more.  

A rating of 40 percent is assigned for diastolic pressure 
predominantly 120mm or more.  

A rating of 60 percent is assigned for diastolic blood 
pressure predominantly 130mm or more.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  

The veteran has been service-connected for hypertension with 
a noncompensable rating since January 31, 2002.  

The veteran's claim on appeal requesting increased 
(compensable) rating was received in August 2005.  As this is 
not a claim for higher initial rating after grant of service 
connection, Fenderson does not apply, and the Board places 
the greatest reliance on evidence of the present level of 
disability.  See Francisco, 7 Vet. App.at 58.  

During a VA examination in September 2005, the veteran's 
blood pressure readings were noted to be 130/80, 130/80, and 
125/75.  The veteran was noted as being on one medication 
(metroprolol) twice per day and two other medications 
(hydrochlorothiazide and fosinopril) once per day.   The 
examiner's diagnosis was that of hypertension, well-
controlled on therapy.  

The veteran's blood pressure was recorded as being that of 
109/65 in December 2005.  

Straightforward application of the rating criteria for DC 
7101 results in a rating of 10 percent due to daily 
medication.  Higher rating (20 percent or more) is not 
appropriate because the veteran's diastolic blood pressure is 
lower than 110mm and his systolic blood pressure is less than 
200 mm.  

The examination results in September 2005 are consistent with 
VA and non-VA treatment records, none of which show 
entitlement to the schedular rating of 20 percent or higher.  

The Board notes that the veteran testified that his blood 
pressure occasionally rises to lower number (i.e., diastolic 
blood pressure) over 100 during times of stress.  "A 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

However, increased (20 percent) schedular rating requires 
predominant diastolic blood pressure over 110 mm.; the 
veteran's testimony regarding occasional pressures over 100 
mm., even if accepted as competent and credible, would not 
satisfy these schedular criteria.  

Historically, the veteran was diagnosed with hypertension in 
1985.  He has been service-connected for PTSD since May 1989.  
The Board issued a decision in June 2004 granting service 
connection for the degree of increased hypertension that is 
due to the PTSD, citing Allen v. Brown, 7 Vet. App. 439, 448-
49 (1995) (additional disability is compensable when a 
nonservice-connected disability is aggravated by a service-
connected disability; in such a case, the evaluation assigned 
is based on the degree of disability - but only that degree - 
over  and above the degree of disability existing prior to 
the aggravation).  

In implementing the Board's decision, the RO determined that 
the veteran's hypertension would have been rated as 10 
percent disabling prior to May 1989 (the date of service 
connection for PTSD), and is currently ratable as 10 percent 
disabling.  As the hypertension would be ratable as 10 
percent disabling before and after the PTSD, the RO reasoned 
that the service-connected PTSD does not aggravate the 
hypertension to a compensable degree.

While the Board understands the RO's methodology in 
attempting to ascertain the degree to which the veteran's 
hypertension is aggravated by the service-connected PTSD, the 
Board is not prepared to make such a distinction absent 
medical evidence of record.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the Board is not competent to make any 
inferences as to medical etiology, or degree of disability as 
to a claim for benefits, without a solid foundation on the 
record, grounded in medical evidence).  

In this case there is no competent medical opinion attesting 
to the degree to which the veteran's hypertension was 
aggravated by his service-connected PTSD; the VA examiner in 
September 2005 did not attempt to do so, and indeed did not 
have the file available for review.  

The Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The Board accordingly finds that the criteria for a rating of 
10 percent, but not more, for the service-connected 
hypertension are met.  



ORDER

A rating of 10 percent for the service-connected hypertension 
is granted, subject to the regulation controlling 
disbursement of VA monetary benefits.  





REMAND

The Board finds that the appellate adjudication of the issues 
of initial evaluation of the service-connected peripheral 
neuropathy of the lower extremities and service connection 
for peripheral neuropathy of the upper extremities must be 
deferred until further development is accomplished.  

The veteran had a VA neurological examination in October 
2005, two years ago.  The examiner did not have access to the 
claims file.  The examiner diagnosed "very mild 
predominantly sensory polyneuropathy effecting distal sciatic 
and sural nerve branches in both lower extremities."  

The examiner also noted observations regarding the upper 
extremities but made no comment as to whether there is, or is 
not, a current neuropathy to any degree in the upper 
extremities.  The examiner apparently did not perform any 
electrodiagnostic procedures.  

In regard to the evaluation of the service-connected 
neuropathy of the bilateral lower extremities, the veteran 
testified before the Board in September 2006 that his 
condition had become more severe since the examination, and 
that he now has to use a walker.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Examination is required at this point to determine if the 
symptoms reported by the veteran are due to the service-
connected neuropathy versus some other cause (such as the 
veteran's nonservice-connected seizure disorder, medications, 
etc.).  

In regard to the issue of service connection for neuropathy 
of the bilateral upper extremities, the veteran has presented 
a prima facie case for secondary service connection (evidence 
of a service-connected disability and lay statement of 
current symptoms), and is therefore entitled to an 
examination with medical opinion to confirm the diagnosis 
and, if appropriate, opine regarding nexus.  The October 2005 
medical examination is inadequate because it does not state 
whether or not the veteran has current neuropathy of the 
upper extremities.  

The RO interpreted the examiner's silence as evidence against 
a current disability, but a medical examination must 
specifically address pertinent issues, and the silence of an 
examiner cannot be relied upon as evidence against a claim.  
Wisch v. Brown, 8 Vet. App. 139 (1995).  An examination is 
therefore required to determine whether the veteran has the 
claimed neuropathy, and, if so, whether that neuropathy is 
related to his service-connected disability versus some 
intercurrent cause.  

At the same time, the RO should obtain all relevant VA and 
non-VA treatment records not currently of record.  

The Board notes in that regard that the veteran testified 
that he has continued to receive periodic treatment at Dorn 
VA Medical Center.  These records, and any other relevant 
records identified by the veteran, should be obtained and 
associated with the file.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give him the opportunity 
to present any additional information and/or evidence 
pertinent to the claim on appeal that is not already of 
record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in her possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
diagnosis and etiology of his claimed 
peripheral neuropathy of the bilateral 
upper extremities and his service-
connected peripheral neuropathy of the 
bilateral lower extremities.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  Whether or not the veteran 
responds, the RO should obtain 
treatment records from Dorn VA Medical 
Center since February 2006 and 
associate those records with the file.'

4.  The veteran should be scheduled for 
VA examination, by a neurologist, at an 
appropriate medical facility. The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  

The VA examiner should provide a 
diagnosis as to whether the veteran 
currently has peripheral neuropathy of 
the upper extremities, and, if so, 
whether it is at least as likely as not 
that such neuropathy is secondary to the 
service-connected diabetes mellitus 
versus some unrelated cause.  The 
examiner should provide a clinical 
rationale for his opinion.  

The examiner should also report the 
current severity of the service-connected 
peripheral neuropathy of the bilateral 
lower extremities.  All appropriate 
diagnostics should be performed, and 
clinical observations should be reported 
in detail.  The examiner's report should 
provide medical findings conforming to 
the rating criteria (see 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520 through 
8530).  Massey v. Brown, 7 Vet. App. 204 
(1994).  

5.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should readjudicate the veteran's claims 
in light of all pertinent evidence and 
legal authority.  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


